DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 7-9, the limitation states “said water dispersible polymer is present at the perimeter of the outside cross-section of said multicomponent fiber in a proportion of not greater than 55% water dispersible polymer”. This limitation is indefinite because it is unclear whether the limitation is claiming that no more than 55% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber, or whether the limitation is claiming that the perimeter of the outside cross-section of the multicomponent fiber comprises not more than 55% water dispersible polymer.
For the purposes of examination, the limitation will be interpreted to mean either the outside cross-section of the multicomponent fiber comprises the water dispersible polymer in a proportion of  
Regarding claim 4, in lines 1-4, the limitation states “said water dispersible polymer is present at the perimeter of the outside cross-section of said multicomponent fiber in a proportion of not greater than 45% water dispersible polymer”. This limitation is indefinite because it is unclear whether the limitation is claiming that no more than 45% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber, or whether the limitation is claiming that the perimeter of the outside cross-section of the multicomponent fiber comprises not more than 55% water dispersible polymer.
For the purposes of examination, the limitation will be interpreted to mean either the outside cross-section of the multicomponent fiber comprises the water dispersible polymer in a proportion of not greater than 45%, or not greater than 45% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber. 
Regarding claim 5, in lines 1-4, the limitation states “said water dispersible polymer is present at the perimeter of the outside cross-section of said multicomponent fiber in a proportion of not greater than 40% water dispersible polymer”. This limitation is indefinite because it is unclear whether the limitation is claiming that no more than 40% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber, or whether the limitation is claiming that the perimeter of the outside cross-section of the multicomponent fiber comprises not more than 55% water dispersible polymer.
For the purposes of examination, the limitation will be interpreted to mean either the outside cross-section of the multicomponent fiber comprises the water dispersible polymer in a proportion of not greater than 40%, or not greater than 40% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber. 
Regarding claim 6, in lines 1-4, the limitation states “said water dispersible polymer is present at the perimeter of the outside cross-section of said multicomponent fiber in a proportion of not greater than 35% water dispersible polymer”. This limitation is indefinite because it is unclear whether the limitation is claiming that no more than 35% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber, or whether the limitation is claiming that the perimeter of the outside cross-section of the multicomponent fiber comprises not more than 55% water dispersible polymer.
For the purposes of examination, the limitation will be interpreted to mean either the outside cross-section of the multicomponent fiber comprises the water dispersible polymer in a proportion of not greater than 35%, or not greater than 35% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber. 
Regarding claim 7, in lines 1-4, the limitation states “said water dispersible polymer is present at the perimeter of the outside cross-section of said multicomponent fiber in a proportion of not greater than 30% water dispersible polymer”. This limitation is indefinite because it is unclear whether the limitation is claiming that no more than 30% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber, or whether the limitation is claiming that the perimeter of the outside cross-section of the multicomponent fiber comprises not more than 55% water dispersible polymer.
For the purposes of examination, the limitation will be interpreted to mean either the outside cross-section of the multicomponent fiber comprises the water dispersible polymer in a proportion of not greater than 30%, or not greater than 30% of the total water dispersible polymer is present at the perimeter of the outside cross-section of multicomponent fiber. 
Claims 2-3 and 8-20 are rejected for being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 2012/0183861 (“Gupta ‘861”).
Regarding claims 1-3, Gupta ‘861 teaches a nonwoven article comprising multicomponent fibers (¶ [0008]-[0009]) that include at least two components, at least one of which is a water-dispersible sulfopolyester and at least one of which is a water non-dispersible synthetic polymer (¶ [0084]). Gupta ‘861 teaches the polymers are arranged in distinct segments or configurations (¶ [0085]), and when “segment” is used to describe the area within the cross section comprising the water non-dispersible synthetic polymers, these segments are substantially isolated from each other by the water-dispersible sulfopolyester, which intervenes between the segments (¶ [0087]). Gupta ‘861 teaches advantages of the multicomponent fibers include producing a stable, strong fabric (¶ [0147]), enhanced drawing speeds (¶ [0171]), and increased dimensional stability of produced nonwoven materials (¶ [0171]).
Gupta ‘861 does not distinctly indicate that the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 55% water dispersible sulfopolyester. However, Gupta ‘861 does teach the ratio by weight of the sulfopolyester to water non-dispersible synthetic polymer component in the multicomponent fiber of the invention is in the range of about 98:2 to about 2:98, and typically, the sulfopolyester comprises 50% by weight of less of the total weight of the multicomponent fiber (¶ [0099]). 
Gupta ‘861 further teaches an example of a bicomponent segmented pie fiber in Example 2, wherein the fiber comprises a weight ratio (non-dispersible polymer : sulfopolyester) of 70:30 (¶ [0178]). Gupta ‘861 teaches that this fiber displayed a very good segmented pie structure where the individual segments were clearly defined and exhibited similar size and shape (¶ [0181]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 55% since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed proportion of the sulfopolyester at the perimeter is critical and has unexpected results. In the present invention, one would have been motivated to optimize the proportion of the sulfopolyester motivated by the desire to have the desired denier (¶ [0144]), strength (¶ [0147]), tensile properties (¶ [0204]), and other end-use properties (¶ [0155]).
Regarding claims 4-7, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 does not distinctly indicate that the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 30% water dispersible sulfopolyester. However, Gupta ‘861 does teach the ratio by weight of the sulfopolyester to water non-dispersible synthetic polymer component in the multicomponent fiber of the invention is in the range of about 98:2 to about 2:98, and typically, the sulfopolyester comprises 50% by weight of less of the total weight of the multicomponent fiber (¶ [0099]). 
Gupta ‘861 further teaches an example of a bicomponent segmented pie fiber in Example 2, wherein the fiber comprises a weight ratio (non-dispersible polymer : sulfopolyester) of 70:30 (¶ [0178]). Gupta ‘861 teaches that this fiber displayed a very good segmented pie structure where the individual segments were clearly defined and exhibited similar size and shape (¶ [0181]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 30% since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed proportion of the sulfopolyester at the perimeter is critical and has unexpected results. In the present invention, one would have been motivated to optimize the proportion of the sulfopolyester motivated by the desire to have the desired denier (¶ [0144]), strength (¶ [0147]), tensile properties (¶ [0204]), and other end-use properties (¶ [0155]).
Regarding claim 8, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 teaches the shaped cross section of the multicomponent fibers can be in the form of stripes (¶ [0100]), and specifically teaches in one embodiment, the multicomponent fibers have a striped configuration (¶ [0056]). Gupta ‘861 further teaches the striped configuration can have alternating water dispersible segments and water non-dispersible segments and have at least 4, 8, or 12 stripes and/or less than 50, 35, or 20 stripes (¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a total of 11 alternating stripes, because it would have been choosing a number above 8 and less than 20, which would have been a choice from a finite number of identified, predictable solutions useful as the configuration in the multicomponent fibers of Gupta ‘861 and possessing the benefits taught by Gupta ‘861.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising a striped configuration having the benefits taught by Gupta ‘861 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the outer stripes to comprise the water non-dispersible synthetic polymer, because it would have been choosing one of three predictable options: water non-dispersible synthetic polymer and water dispersible sulfopolyester as the outer stripes, only water dispersible sulfopolyester as the outer stripes, or only water non-sulfopolyester synthetic polymer as the outer stripes. This would have been a choice from a finite number of identified, predictable solutions useful as the configuration in the multicomponent fibers of Gupta ‘861 and possessing the benefits taught by Gupta ‘861.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising a striped configuration having the benefits taught by Gupta ‘861 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Furthermore, it would have been obvious to one of ordinary skill for the multicomponent fiber to comprise 6 stripes of water non-dispersible synthetic polymer and 5 stripes of water dispersible sulfopolyester, because it would have been choosing between one of two options: a multicomponent fiber comprising 6 stripes of water non-dispersible polymer and 5 stripes sulfopolyester, or a multicomponent fiber comprising 5 stripes of water non-dispersible polymer and 6 stripes sulfopolyester. This would have been a choice from a finite number of identified, predictable solutions useful as the configuration in the multicomponent fibers of Gupta ‘861 and possessing the benefits taught by Gupta ‘861.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising a striped configuration having the benefits taught by Gupta ‘861 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Regarding claim 9, Gupta ‘861 teaches the multicomponent fiber of claim 8 as described above. Gupta ‘861 teaches the water non-dispersible synthetic polymer may be polyester such as polyethylene 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select PET, because it would have been choosing from a list of suitable water non-dispersible synthetic polymers, which would have been a choice from a finite number of identified, predictable solutions useful as the water non-dispersible synthetic polymer in the multicomponent fiber of Gupta ‘861 and possessing the benefits taught by Gupta ‘861.  One of ordinary skill in the art would have been motivated to produce additional multicomponent fibers comprising PET having the benefits taught by Gupta ‘861 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 10, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 teaches the multicomponent fiber can be cut into any length that can be utilized to produce nonwoven articles, and specifically teaches in one embodiment, the multicomponent fiber is cut into lengths ranging of at least 0.1 millimeter and not more than 25 millimeter (¶ [0113]).
Regarding claims 11 and 12, Gupta ‘861 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘861 teaches the ratio by weight of the sulfopolyester to water non-dispersible synthetic polymer component in the multicomponent fiber of the invention is in the range of about 98:2 to about 2:98, and typically, the sulfopolyester comprises 50% by weight of less of the total weight of the multicomponent fiber (¶ [0099]).
Regarding claim 13, Gupta ‘861 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘861 teaches a particularly preferred embodiment wherein the sulfopolyester comprises from about 60 to 99 mole percent of dicarboxylic acid residues (¶ [0151]). Gupta ‘861 teaches examples 
Regarding claim 14, Gupta ‘861 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘861 teaches the sulfopolyesters can include at least 4 mole percent and no more than about 40 mole percent, based on the total repeating units, of residues of at least one sulfomonomer having 2 functional groups and one or more sulfonate groups attached to an aromatic or cycloaliphatic ring wherein the functional groups are hydroxyl, carboxyl, or a combination thereof (¶ [0126]).
Regarding claim 15, Gupta ‘861 teaches the multicomponent fiber of claim 14 as described above. Gupta ‘861 teaches examples of sulfomonomer residues include monomer residues where the sulfonate salt group is attached to an aromatic acid nucleus, metal sulfonate salts of sulfophthalic acid, sulfoterephthalic acid, sulfoisophthalic acid, or combinations thereof, and 5-sodiosuulfoisophthalic acid and esters thereof (¶ [0127]).
Regarding claim 16, Gupta ‘861 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘861 teaches the sulfopolyesters can include one or more diol residues which may include ethylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol, 1,3-propanedoil, 	2,4-dimethyl-2-ethylhexane-1,3-diol, 	2,2-dimethyl-1,3-propanediol,	2-ethyl-2-butyl-1,3-propanediol,	2-ethyl-2-butyl-1,3-propanediol,	2-ethyl-2-isobutyl-1,3-propanediol,	1,3-butanediol,	1,4-butanediol,	1,5-pentanediol, 	1,6-hexanediol,		2,2,4-trimethyl-1,6-hexanediol, thiodiethanol, 1,2-cyclohexanedimenthanol,	2,2,4,4-tetramethyl-1,3-cyclobutanediol, p-xylylenediol, or combinations of one or more of these diols (¶ [0129]).
Regarding claim 17, 
Regarding claim 18, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 teaches the water non-dispersible synthetic polymers may be selected from polyolefins, polyesters, copolyesters, polyamides, polylactides, polycaprolactone, polycarbonate, polyurethane, acrylics, cellulose ester, and/or polyvinyl chloride (¶ [0159]).
Regarding claim 19, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 teaches the configurations of the multicomponent fibers include sheath core, side by side, segmented pie, striped, or islands-in-the-sea (¶ [0085]).
Regarding claim 20, Gupta ‘861 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘861 teaches the fibers may be textured and would-up to form a bulky continuous filament, and further teaches an embodiment includes crimped fibers (¶ [0175]).
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 2007/0259177 A1 (“Gupta ‘177”).
Regarding claims 1-3, Gupta ‘177 teaches a multicomponent fiber having a shaped cross section comprising: (A) a water dispersible sulfopolyester; and (B) a plurality of segments comprising one or more water non-dispersible polymers immiscible with the sulfopolyester, wherein the segments are substantially isolated from each other by the sulfopolyester intervening between the segments (¶ [0141]-[0142], and [0148]). Gupta ‘177 teaches the advantages of the multicomponent fiber are tensile strength, absorptivity, flexibility, and fabric integrity in the presence of moisture (¶ [0099]).
Gupta ‘177 does not distinctly indicate that the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 55% water dispersible sulfopolyester. However, Gupta ‘177 does teach the ratio by weight of the sulfopolyester to water non-dispersible polymer component in the multicomponent fiber of the invention is in the range of about 50:50 to about 5:95, and typically, the sulfopolyester comprises 50% by weight of less of the total weight of the multicomponent fiber (¶ [0171]). 
Gupta ‘177 further teaches an example of a bicomponent fiber in Example 9, wherein the fiber has a 16-segmented pie structure and comprises a weight ratio (non-dispersible polymer : sulfopolyester) of 70:30 (¶ [0306]). As Gupta ‘177 teaches in ¶ [0109], segments can be of similar size and shape or varying size and shape, and can be arranged in any configuration. Gupta ‘177 further teaches each segment of the water non-dispersible polymer may be different from others in fineness and may be arranged in any shape or engineered cross-sectional geometry know to persons skilled in the art (¶ [0185]).
Gupta ‘177 further teaches an example of a bicomponent 16-segmented pie fiber in Example 9, wherein the fiber comprises a weight ratio (non-dispersible polymer : sulfopolyester) of 70:30 (¶ [0306]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 55% since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed proportion of the sulfopolyester at the perimeter is critical and has unexpected results. In the present invention, one would have been motivated to optimize the proportion of the sulfopolyester motivated by the desire to tailor the multicomponent fiber to have the desired tensile strength, absorptivity, flexibility, and fabric integrity in the presence of moisture (¶ [0009]).
Regarding claims 4-7, Gupta ‘177 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘177 does not distinctly indicate that the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 30% water dispersible sulfopolyester. However, Gupta ‘177 does teach the ratio by weight of the 
Gupta ‘177 further teaches an example of a bicomponent 16-segmented pie fiber in Example 9, wherein the fiber comprises a weight ratio (non-dispersible polymer : sulfopolyester) of 70:30 (¶ [0306]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the water dispersible sulfopolyester is present at the perimeter of the outside cross-section of the multicomponent fiber in a proportion of not greater than 30% since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. The burden is upon the Applicant to demonstrate that the claimed proportion of the sulfopolyester at the perimeter is critical and has unexpected results. In the present invention, one would have been motivated to optimize the proportion of the sulfopolyester motivated by the desire to tailor the multicomponent fiber to have the desired tensile strength, absorptivity, flexibility, and fabric integrity in the presence of moisture (¶ [0009]).
Regarding claim 10, Gupta ‘177 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘177 teaches a specific example of the multicomponent fiber in Example 7, wherein the fiber is cut to 1/8 in (3.175 mm) lengths (¶ [0301]).
Regarding claims 11 and 12
Regarding claim 13, Gupta ‘177 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘177 teaches a particularly preferred embodiment wherein the sulfopolyester comprises from about 80-96 mole % of dicarboxylic acid residues (¶ [0163]). Gupta ‘177 teaches examples of the dicarboxylic acid residues that may be used include aliphatic dicarboxylic acids, alicyclic dicarboxylic acids, aromatic dicarboxylic acids, or mixtures of two or more of these acids (¶ [0113]).
Regarding claim 14, Gupta ‘177 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘177 teaches the sulfopolyesters can include at least 4 mole percent and no more than about 40 mole percent, based on the total repeating units, of residues of at least one sulfomonomer having 2 functional groups and one or more sulfonate groups attached to an aromatic or cycloaliphatic ring wherein the functional groups are hydroxyl, carboxyl, or a combination thereof (¶ [0114]).
Regarding claim 15, Gupta ‘177 teaches the multicomponent fiber of claim 14 as described above. Gupta ‘177 teaches examples of sulfomonomer residues include monomer residues where the sulfonate salt group is attached to an aromatic acid nucleus, metal sulfonate salts of sulfophthalic acid, sulfoterephthalic acid, sulfoisophthalic acid, or combinations thereof, and 5-sodiosuulfoisophthalic acid and esters thereof (¶ [0115]).
Regarding claim 16, 
Regarding claim 17, Gupta ‘177 teaches the multicomponent fiber of claim 3 as described above. Gupta ‘177 teaches the sulfopolyester can have a glass transition temperature of at least 25 ˚C, as measured on the dry polymer using standard techniques, such as differential scanning calorimetry (DSC) well known to persons skilled in the art (¶ [0122]).
Regarding claim 18, Gupta ‘177 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘177 teaches the water non-dispersible synthetic polymers may be selected from polyolefins, polyesters, copolyesters, polyamides, polylactides, polycaprolactone, polycarbonate, polyurethane, acrylics, cellulose ester, and/or polyvinyl chloride (¶ [0195]).
Regarding claim 19, Gupta ‘177 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘177 teaches the multicomponent fiber having an engineered geometry such as a side-by-side, “islands-in-the-sea”, segmented pie, or sheath/core (¶ [0185]).
Regarding claim 20, Gupta ‘177 teaches the multicomponent fiber of claim 1 as described above. Gupta ‘177 teaches the fibers may be textured and would-up to form a bulky continuous filament, and further teaches an embodiment includes crimped fibers (¶ [0210]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0148690 A1 recites a fiber comprising a first component that is a thermoplastic polymer and a second component that is a thermoplastic starch, wherein the second component is removed in the presence of a solvent (abstract).
US 2012/0302119 A1 recites a multicomponent fiber comprising a water-dispersible sulfopolyester and one or more water non-dispersible polymers (¶ [0026]).
US 2011/0139386 A1 recites a multicomponent fiber comprising a water-dispersible sulfopolyester and one or more water non-dispersible polymers (¶ [0028]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786